     Case 8:19-cv-01425-DOC-KES Document 7 Filed 09/03/19 Page 1 of 5 Page ID #:48




      Eric Hatteberg
2     2322 Cane Almirante
3     San Clemente, CA 92673
                                                                               ~~`
                                                                                ~--~' ;    ~
4     949-370-005 i                                                                ~:~•>~~ `"'
5     Plaintiff in Pro Per                                                          `-~Y
                                                                                      ~`C;
                                                                                         ~ 3
                                                                                     C'?~ N
                                                                                     7M
                                                                                     ~ p
                                                                                     "
6                                                                                          O
                                                                                     '~~   W
7
 8
 g                           UNITED STATES DISTRICT COURT

10                           CENTRAL DISTRICT OF CALIFORNIA

11
12    Eric Hatteberg, an individual,              Case No.: 8:19-cv-01425- DOC-KESx

13                 Plaintiff,                     NOTICE OF PROOF OF SERVICE

14           vs.                                  AS TO DEFENDANT CAPITAL

15    CAPITAL ONE BANK(USA), N.A.                 ONE BANK(USA), N.A.

16                 Defendants)

17                                                Hon. Judge David O. Carter

18
19
20
21
22
23
24           Plaintiffhas served all required case initiating documents to Defendant
25    CAPITAL ONE BANK(USA), N.A.("CAPITAL ONE")through a process
26    server and attaches proof herewith.
27           1.     The following documents ("the case initiating documents")
28    served to Defendant CAPITAL ONE in the above-mentioned matter:



                   PROOF OF SERVICE AS TO DEFENDANT CAPITAL ONE BANK (USA), N.A.
     Case 8:19-cv-01425-DOC-KES Document 7 Filed 09/03/19 Page 2 of 5 Page ID #:49




1
2           a. Civil Cover Sheet
3           b. Summons
4 ,         c. Complaint
5           d. Certification and Notice of Interested Parties
6'          e. Notice ofParties to Court-directed ADR Program
7           f. Notice of Assignment to Magistrate Judge
8           g. Notice of Standing Order
9
10
11    Respectfully submitted on this day of
                                                 q-3~Zol~'
12
13
14
15                                            Eric Hatteberg, Plai   f~, Pro Se
16                                            2322 Calle Almirante
17                                            San Clemente, CA 92673
18                                          (949)370-0051
19                                            gabwitheric@gmail.com
20
21
22
23
24
25
26
27
28

                                                 2


                  PROOF OF SERVICE AS TO DEFENDANT CAPITAL ONE BANK (USA), N.A.
        Case 8:19-cv-01425-DOC-KES Document 7 Filed 09/03/19 Page 3 of 5 Page ID #:50
 AO 440(Rev. 06/12) Summons in a Civil Action



                                     UNITED STATES DISTRICT COURT
                                                               for the
                                     C'~~r~~~.r~c, -~~~~~ rz~~i a~ ~,~~j~v~r~i~4



                           Plaintiffs)
                                v.                                       Civil Action No.
                                                                              SACV 19 - 01425 DOC(KESx)

~ss~ ~~~ ~F ~~t~~~~~~~ n~~~~~~~ r~. ~,
                          Defencfant(s)


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant's Home and address)        C~D I `f~'j~~jV~
                                                         i~{{ /~ y(1~ J
                                                                      a'mA"   JI ~''~.) /~ls ~ ~ynf~~ 0 r-
                                    1~5~C:~~+/~l~ ~~~~/~"~ 11/, f~,
                               ~~b C~I~~~2~~o~l ~~~ ✓t c~ ~~n~1 F~ ~~1
                                   lbv ~i~veKaf~ ~'~~r~~ ~,~~ FLooA
                                     12r c~~,,~ o,~~r 1/~: Z3 ZI ~i
         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received
                                                                                                    it) — ar 60 days if you
are the United States or a United States agency, or an officer or employee of the United
                                                                                         States described in Fed. R. Civ.
P. 12 (a)(2) or(3)—you must serve on the plaintiff an answer to the attached complain
                                                                                         t or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the
                                                                                    plaintiff or plaintiff's attorney,
whose name and address are:         ~        ~~ ~~~


                                          L3Z~ ~'A~~i.~- f~~—M a /~ ~~


       If you fail to respond,judgment by default will be entered against you for the
                                                                                      relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                                                     r.~`~`'"''~~,


                                                                                                                            ~   ~h,
                                                                          CLERK OF COURT                   ,,~ ~ ~` .~ ~, _,
                                                                                                                          _
                                                                                                                                ~
                 (                                                                   t~
Date:      .~ I/1.l _                                                             ~. U 0                            ....
                         ~_      ~~ ~                                                                            1144_
                                                                                     Signature of Clerk o~• Departy Clerk
    Case 8:19-cv-01425-DOC-KES Document 7 Filed 09/03/19 Page 4 of 5 Page ID #:51


A0440(Rev. 061]2)Summons in a Civzl Action (Page 2)

Civil Action No. 8:19-cv-01425-DOC-KES


                                                  PROOF OF SERVICE
                  (this section should not 8e,filed with the raurl unless required by Fed R Civ. P. 4(l))

     This summons for (name ofindividual and title, if any) Capital One Bank (i SA), N.A, clo Corporation Service
Company was received by me an (date)

               I personally served the summons nn the individual. at (place)                           on (date)
                                         ar
       a I ]eft the summons at the individual's residence or usual place of abode with (ruime)                               ,a
         person of suitable age and discretion who resides thew, on (dare]                                  ,and mailed a copy
         to the individnaPs last known adciress; or
               I served the summons on (name of iruirvrdual} Renee IVordquist ,who xs designatdcl by law to au:ept service of
               process an behalf of(name of organization} Capital One Bank(USA), N.A. e/o Corporation Service Company
               on (date} Mon, Aug l9 2019 ; or
               I returned the summons unexe~~ted because:                             ; or
               Ottrer.                           or


       ~`3' fps~$                               fur travel and $                         for services, for a tote! of$


       T declare under penalty of perjury that this zniformation is true.



Date: 8/i9/2019



                                                                                       Server's signature
                                                               ~'eyton Eastwood

                                                                                     Printed name artd te[le


                                                               l 0310 Beechgrflve Drive, Qaesterf~d, VA ?3832
                                                                                        Server's artdress

Additional inforinafion regarding attempted service, etc.:
1j Successful Attempt; Aug 19, 2019, 2:34 pm EDT al Corporate: 100 Shockc~e 5li}~ 2nd Floor, Richmond, VA 23219
received by Renee Nordt~uist. Age: SOs; Ethnicity: Caucasian; CTender~ Fetx~ale; Weight: 190; Heighk: 5'9"; Hair: Blond;
Relationship: Authorized Ageat;

DOCUMENTS SERVED: Sammons; Complaint; EJchihits; Initial Standing (hder Following Assignrr~ent of Civil Case to
Judge Carter; Certification and Notice of interested Parties; Notice of Assignment to [Toltec] States judges; Notice to Parties of
Court-Directed ADR Program; Civil Cover Sheet
 Case 8:19-cv-01425-DOC-KES Document 7 Filed 09/03/19 Page 5 of 5 Page ID #:52



                                   CERTIFICATE
                                        OF
                           CORPORATION SERVICE COMPANY

        THIS CERTIFICA'T'E MAllE pursuaz~,t to Subsection 2(b) of Section 13.1-634,
Subsection 2(b) of Section i3.1-763, Subsection 2(b) of Section 13.1-1015 and Section 50-73.4 of
the Virginia Code.

     CORPOKATION SERVICE COMPANY, a corporation authorized to do business in the
Commonwealth ~f Virginia, does hereby certify that:

       1.     It is incorporated under the Laws of the State of Delaware and was au#:l~orized to do
              business in Virginia on .lone 1, 2001.

       2.    (a)   It z~aaintains a business office in the Commonwealth of Virginia at 100
             Shockoe Slip, 2n~ Floor, Richmond, VA 23219.

             (b)      Service of process may be made at such business office in the City of
             Richmond upon corporations, limited Liability companies, partnerships, trusts and
             other entities, associations and persons which have designated it as agent for service
              of process.

             {c)    The ;nannes of the individuals authorized to receive process served upon
             Corporation Service Company as the agent far service of process of any
             corporations, limited liability companies, partnershi}~s, trust and other entities,
             associations and persons w~hieh have designated it ds such agent are:

             Beverley L. Cru~ap            Rene Nardquist
             Linda B. Liles                Dustin Kline
             Donna Creekmore


       WHEREFORE, Corporation Service Company has caused il:s corporate name to be
hereunto subscribed this~day of January 2x19.          ~

                                             ~"••

                                           BY:
                                                                             III, Vice President

STATE OI'D~LAW~RE
COUNTY Off' NEW CASTLE

             Th.e foregoing instrument was, ~e~t~~V~,~~i ed before me this ~                day o~ 3arzuary
                                        ~,:             ~.
2019, by George A. Massih IlI.

                                                                  .~ "           l -..J,
                       /                           ;1~• ~'               _     Notary
My Commission Expires: C~ — ~ Co"~~                   ~.,,~~ ,'
                                            .. ~                  •:c.
                                                                  -,.
